Per Curiam.
It may be admitted that in this action (which is tort for obstructing a right of way) a bill of particulars may be ordered. Whether such a bill should be *449ordered, in any particular case, is a matter of sound discretion. We have a right to review the discretion of the special term, but, on an examination of the case, we do not think, we ought to reverse the order. There was certainly no abuse of discretion. And, on all the circumstances of 1 the case, among them the defendants’ delay, it is doubtful whether justice would be promoted by ordering a bill of particulars.
Order affirmed, with ten dollars costs and printing disbursements.